

	

		II

		109th CONGRESS

		1st Session

		S. 1569

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Craig (for himself

			 and Mr. Bayh) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security

		  Act to facilitate the establishment of additional long-term care insurance

		  partnerships between States and insurers in order to promote the use of

		  long-term care insurance.

	

	

		1.Short titleThis Act may be cited as the

			 State Long-Term Care Partnership Act

			 of 2005.

		2.Allowance of

			 additional State long-term care partnerships

			(a)In

			 generalSection 1917(b) of

			 the Social Security Act (42 U.S.C. 1396(b)) is amended—

				(1)in paragraph (1)(C)(i), by striking

			 shall seek adjustment and inserting may seek

			 adjustment;

				(2)in paragraph (1)(C)(ii), by inserting

			 Qualified State Long-Term Care Insurance Partnership or under a

			 after Clause (i) shall not apply in the case of an individual who

			 received medical assistance under a; and

				(3)in paragraph (4)(B), by striking

			 (and shall include, in the case of an individual to whom paragraph

			 (1)(C)(i) applies).

				(b)Definition of a

			 Qualified State Long-Term Care Insurance PartnershipSection 1917(e) of the Social Security Act

			 (42 U.S.C. 1396p(e)) is amended by inserting at the end the following:

				

					(6)The term Qualified State Long-Term

				Care Insurance Partnership means a State plan amendment that provides

				for the disregard of any assets or resources in an amount equal to the

				insurance benefits payments that are made under a long-term care insurance

				policy (including a certificate issued under a group insurance contract), but

				only if—

						(A)the policy covers an insured who, at the

				time coverage under the policy first becomes effective, is a resident of such

				State or of a State that maintains a Qualified Long-Term Care Insurance

				Partnership;

						(B)the policy is a qualified long-term care

				insurance contract within the meaning of section 7702B(b) of the Internal

				Revenue Code of 1986;

						(C)the policy provides some level of inflation

				protection;

						(D)the policy satisfies any requirements of

				State or other applicable law that apply to a long-term care insurance policy;

				and

						(E)the issuer of the policy reports—

							(i)to the Secretary, such information or data

				as the Secretary may require; and

							(ii)to the State, the information or data

				reported to the Secretary (if any), the information or data required under the

				minimum reporting requirements developed under section 2(c)(1) of the State

				Long-Term Care Partnership Act of 2005, and such additional information or data

				as the State may require.

							For purposes of applying this

				paragraph, if a long-term care insurance policy is exchanged for another such

				policy, the date coverage became effective under the first policy shall

				determine when coverage first becomes

				effective..

			(c)Regulatory

			 authorityNot later than 6

			 months after the date of enactment of this Act, the Secretary of Health and

			 Human Services (in this subsection and subsection (d) referred to as the

			 Secretary), in consultation with the National Association of

			 Insurance Commissioners, issuers of long-term care insurance policies, States

			 with experience with long-term care insurance partnership plans, and other

			 States, shall develop the following requirements and standards:

				(1)Minimum,

			 consistent reporting requirements

					(A)In

			 generalMinimum reporting

			 requirements for issuers of long-term care insurance policies under Qualified

			 State Long-Term Care Insurance Partnerships that shall specify the data and

			 information that each such issuer shall report to the State with which it has

			 such a partnership. The requirements developed in accordance with this

			 paragraph shall specify the type and format of the data and information to be

			 reported and the frequency with which such reports are to be made.

					(B)State required

			 dataNothing in subparagraph

			 (A) shall be construed as prohibiting a State from requiring an issuer of a

			 long-term care insurance policy sold in the State (regardless of whether the

			 policy is issued under a Qualified State Long-Term Care Insurance Partnership)

			 to require the issuer to report State information or data to the State that is

			 in addition to the information or data required under the minimum reporting

			 requirements developed under that subparagraph.

					(2)Reciprocity

			 standardsStandards for

			 ensuring that long-term care insurance policies issued under a Qualified State

			 Long-Term Care Insurance Partnership are portable to other States with such a

			 partnership.

				(d)Consumer

			 educationThe Secretary shall

			 establish procedures for educating consumers regarding Qualified State

			 Long-Term Care Insurance Partnerships and long-term care insurance policies

			 issued in connection with such partnerships.

			(e)Annual reports

			 to congressThe Secretary

			 shall annually report to Congress on the Qualified State Long-Term Care

			 Insurance Partnerships established in accordance with subsections (b)(1)(C)(ii)

			 and (e)(6) of section 1917 of the Social Security Act (42 U.S.C. 1396p).

			(f)Effective

			 dateThe amendments made by

			 subsections (a) and (b) take effect on October 1, 2005.

			

